IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jessica K. Altman,                        :
Insurance Commissioner of the             :
Commonwealth of Pennsylvania,             :
In her official capacity as               :
Liquidator of Healthcare                  :
Providers Insurance Exchange,             :
In Liquidation,                           :
                            Applicant     :
                                          :
             v.                           :   No. 1 HPI 2018
                                          :
Daniel Kyler, as Administrator            :
Ad Prosequendum of the Estate of          :
Patricia Ann Averona (Deceased),          :
                        Respondent        :
                                          :
(Ancillary matter to:                     :
In Re: Healthcare Providers               :
Insurance Exchange in Liquidation,        :
No. 1 HPI 2017)                           :



                                        ORDER

             NOW, this 15th day of November, 2019, it is hereby ordered that the

Memorandum Opinion filed on October 17, 2019 shall be designated OPINION

rather than MEMORANDUM OPINION, and it shall be reported.




                                          P. KEVIN BROBSON, Judge